 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                          Case No. 1:19-po-00092-SAB

11                  Plaintiff,                           ORDER GRANTING THE
                                                         GOVERNMENT’S MOTION TO
12           v.                                          CONTINUE TRIAL AND EXTEND THE
                                                         EXPERT DISCOVERY DEADLINE
13    KENNETH T. WIGGINS,
                                                         ORDER SETTING STATUS CONFERENCE
14                  Defendant.                           FOR MARCH 5, 2020

15                                                       (ECF Nos. 9, 11, 12)

16
            Currently before the Court is the Plaintiff the United States of America’s (the
17
     “Government”) motion to continue the trial of this matter and extend the expert discovery
18
     deadline.
19
                                                    I.
20
                                            BACKGROUND
21
            On April 7, 2019, Kenneth Wiggins (“Defendant”) received a citation for removing an
22
     archeological resource, artifact or property, in violation of 36 C.F.R. § 9(h). (ECF No. 1.) This
23
     action was filed on July 8, 2019. (ECF No. 1.) On July 18, 2019, Defendant made an initial
24
     appearance on the citation and pled not guilty. A status conference was set for September 19,
25
     2019. (ECF No. 6.) On September 19, 2019, Defendant appeared with counsel at the status
26
     conference and the Court set the trial for March 31, 2020, and the following schedule: (1)
27
     discovery to be completed by February 13, 2020; (2) motions to be filed by February 13, 2020;
28


                                                    1
 1 (3) responses due March 5, 2020; and (4) a motion in limine hearing for March 19, 2020.

 2            On February 12, 2020, the Government filed a motion to extend the expert discovery

 3 deadline and continue the trial of this matter. (ECF No. 9.) On the same date, the Government

 4 also filed a notice of intent to present expert testimony at the trial. (ECF No. 10.) Defendant

 5 filed an opposition to the motion on February 13, 2020. (ECF No. 11.) The Court heard oral

 6 argument on the motion on February 20, 2020.                       Counsel Jeffrey Spivak appeared for the

 7 Government, and counsel Matthew Lemke appeared for Defendant. Having considered the

 8 moving and opposition papers, along with the arguments presented at the February 20, 2020

 9 hearing, the Court issues the following order granting the Government’s motion to extend the

10 expert discovery deadline and continue the trial of this matter.

11                                                            II.

12                                               LEGAL STANDARD

13            A.       Continuation of the Trial Date

14            “The decision to grant or deny a requested continuance lies within the broad discretion of

15 the district court, and will not be disturbed on appeal absent clear abuse of that discretion.”

16 United States v. Flynt, 756 F.2d 1352, 1359 (9th Cir.), amended, 764 F.2d 675 (9th Cir. 1985).

17 “There is no abuse of discretion unless the denial was arbitrary or unreasonable.” United States

18 v. Moreland, 622 F.3d 1147, 1158 (9th Cir. 2010) (internal citation and quotations omitted). The

19 Ninth Circuit considers four factors in reviewing whether a district court abused its discretion in
20 deciding to grant or deny a motion to continue the trial date: 1) the requesting party’s diligence

21 in preparing prior to trial; 2) whether delaying the trial would satisfy the need for the

22 continuance; 3) the inconvenience to the court, the opposing party, and witnesses; and 4) the

23 extent that the requesting party would suffer harm absent the continuance. See United States v.

24 Zamora-Hernandez, 222 F.3d 1046, 1049 (9th Cir. 2000); United States v. Tham, 960 F.2d 1391,

25 1396 (9th Cir. 1991); Flynt, 756 F.2d at 1359.1 “The fourth factor is the most critical.” Zamora-

26   1
       In criminal matters, these factors are usually written from the perspective of an appealing defendant. See Zamora-
     Hernandez, 222 F.3d at 1049 (“diligence in preparing his defense . . . the inconvenience a continuance would have
27   caused the court and the government . . . extent to which [Zamora-Hernandez] might have suffered harm as a result
     of the district court’s denial”); Flynt, 756 F.2d at 1359 (“diligence in his efforts to ready his defense”); Tham, 960
28   F.2d at 1396 (“extent of the defendant’s diligence in readying the defense . . . likelihood that the continuance would


                                                               2
 1 Hernandez, 222 F.3d at 1049; see also Danjaq LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir.

 2 2001) (“To meet this burden, the challenging party must meet a four-part test, the fourth (and

 3 mandatory) element of which requires a demonstration of prejudice.”); United States v. 2.61

 4 Acres of Land, More or Less, Situated in Mariposa Cty., State of Cal., 791 F.2d 666, 671 (9th

 5 Cir. 1985) (“No one factor is dispositive . . . Absent a showing of prejudice suffered by the

 6 appellant, however, this Court will not disturb the ruling below.”).

 7             B.       Disclosure of Expert Witnesses

 8             Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure provides that: “[a]t the

 9 defendant’s request, the government must give to the defendant a written summary of any

10 testimony that the government intends to use under Rules 702, 703, or 705 of the Federal Rules

11 of Evidence during its case-in-chief at trial.” Fed. R. Crim. P. 16(a)(1)(G). The government’s

12 summary “must describe the witness’s opinions, the bases and reasons for those opinions, and

13 the witness’s qualifications.” Id. The advisory committee notes provide that “[a]lthough no

14
     have satisfied the defendant’s need . . . extent to which the defendant may have been harmed.”). The Ninth Circuit
15 has stated there is no mechanical test for adjudicating a motion to continue to ensure due process is not violated.
     See United States v. Kloehn, 620 F.3d 1122, 1126–27 (9th Cir. 2010) (“There are no mechanical tests for deciding
16 when a denial of a continuance is so arbitrary as to violate due process . . . however, we are guided by the four-
     factor inquiry set forth in” Flynt.) (emphasis added). Here the Court has adjusted the language of the factors to more
17 general terms to reflect the fact that it is the Government requesting the continuance here. See Am. Manufacturers
     Mut. Ins. Co. v. Carothers Constr., Inc., No. 205CV00122MCEGGH, 2008 WL 11512228, at *2 (E.D. Cal. Jan. 15,
18 2008) (listing factors in civil case as: (1) the moving party’s diligence in preparing its case for trial, (2) usefulness of
     the continuance, (3) inconvenience to the Court and the opposing party, and (4) prejudice to the moving party.”).
19 Although by no means representing an exhaustive search, the Court notes that it was unable to find a district court or
     Ninth Circuit case which applied these factors to a government’s motion for a trial continuance. The Court did
20 locate instances where these same factors were applied to continuances in the civil context, and in the bankruptcy
     context. See, e.g., Reynolds v. Gerstel, 624 F. App’x 522, 523 (9th Cir. 2015) (applying four factor in test in review
21 of civil action); VeriFone, Inc. v. A Cab, LLC, No. 215CV00157GMNGWF, 2018 WL 3212075, at *1 (D. Nev.
     June 15, 2018) (same); Carothers Constr., Inc., 2008 WL 11512228 (same); In re OccMeds Billing Servs., Inc., No.
22   ADV. 09-2576, 2011 WL 4503019, at *3 (B.A.P. 9th Cir. June 29, 2011) (applying four factors in bankruptcy
     action); In re Bellow, No. ADV, 09-4160, 2011 WL 4502916, at *4 (B.A.P. 9th Cir. June 28, 2011) (same), aff'd,
23   544 F. App’x 732 (9th Cir. 2013). In briefing here, Defendant cites to Flynt approvingly for the proposition that the
     Court has broad discretion in deciding this matter, but does not state the four factor test is the relevant standard nor
     couches arguments expressly under such four factors or another test. Defendant does argue that “when a
24
     continuance is requested in order to secure the attendance of a witness, the moving party must establish that due
     diligence has been used to obtain the witness’ attendance on the date set for trial.” (Opp’n 4, citing U.S. v. Smith,
25   790 F.2d 789, 796 (9th Cir. 1986).) In Smith, the Ninth Circuit described the requested continuance as an “eleventh-
     hour motion,” and found the appellant failed to meet the standard described as: “When a continuance is requested to
26   obtain witnesses, the accused must show who they are, what their testimony will be, that the testimony will be
     competent and relevant, that the witnesses can probably be obtained if the continuance is granted and that due
27   diligence has been used to obtain their attendance on the date set for trial.” Smith, 790 F.2d at 796. The Court also
     considers Smith in this opinion.
28


                                                                 3
 1 specific timing requirements are included, it is expected that the parties will make their requests

 2 and disclosures in a timely fashion.” Fed. R. Crim. P. 16 advisory committee’s notes; see also

 3 United States v. VonWillie, 59 F.3d 922, 929 (9th Cir. 1995).2

 4           If a party fails to comply with Rule 16, a court may: “(A) order that party to permit the

 5 discovery or inspection; specify its time, place, and manner; and prescribe other just terms and

 6 conditions; (B) grant a continuance; (C) prohibit that party from introducing the undisclosed

 7 evidence; or (D) enter any other order that is just under the circumstances.” Fed. R. Crim. P.

 8 16(d)(2).

 9                                                        III.

10                                                 DISCUSSION

11           The Government is requesting a continuance of the trial date and an extension of the

12 expert discovery deadline due to a scheduling conflict with the law enforcement agents to be

13 called as witnesses at the trial, and because the Government needs additional time to obtain an

14 expert report. (Gov. Mot. Cont. Trial & Disc. (“Mot”), ECF No. 9.) On February 3, 2020,

15 counsel for the Government held a trial preparation meeting with the law enforcement agents

16 involved in this case, at which counsel requested the U.S. Forest Service (“USFS”) to prepare an

17 expert report regarding the artifact at issue in this action. (Mot. 2.) On February 11, 2020, USFS

18 agents notified the Government that: (1) all four of the USFS officers involved in the

19 Defendant’s case have a scheduling conflict on the currently scheduled trial date; and (2) the
20 USFS needs additional time to prepare an expert report on the artifact. (Id.)

21           As for the scheduling conflict, the four USFS officers informed the Government that they

22 need to attend a week-long hazardous waste training from March 30, 2020 to April 3, 2020, that

23 “is critical for natural resource protection.” (Id.) Specifically, the “personnel attending the

24 Hazwopper training will be responsible for conducting site hazard assessments on [marijuana]

25 cultivation sites throughout the state,” two “trained personnel are requested at every

26 marijuana/raid eradication operation conducted by the Forest Service,” and the “training has
27   2
       While the advisory committee notes refer and VonWillie refer to Rule 16(a)(1)(E), Rule 16 was amended in 2002
     and subsection 16(a)(1)(E) was relettered as 16(a)(1)(G). See United States v. Ullah, No. 04-CR-30A(F), 2005 WL
28   629487, at *13 (W.D.N.Y. Mar. 17, 2005).


                                                           4
 1 been designed specifically for the Forest Service, it is a 40 hour course (5 days), and is only

 2 being offered once this year.” (Id.)

 3          As for the expert report, the Government anticipates calling USFS archeologist Jeff Irwin

 4 as an expert witness who the Government believes will testify that the arrowhead Defendant

 5 possessed in his pocket was a prehistoric, historic, or archaeological resource, structure, site,

 6 artifact, or property as defined in in 36 C.F.R. 261.2. (Id.) Mr. Irwin needs additional time to

 7 complete a written report, and the Government also states it will produce Mr. Irwin’s C.V. “as

 8 soon as possible (hopefully this week).” (Mot. 2-3.)

 9          The Government is requesting an extension of three weeks until March 4, 2020, for the

10 limited purpose of producing Mr. Irwin’s written report and C.V., and emphasizes that the

11 Government has met the February 13, 2020 discovery cutoff for all other discovery. (Mot. 3.)

12          A.      The Party’s Diligence in Preparing Prior to Trial

13          The Government argues that it exercised “reasonable, though imperfect, diligence in

14 readying its case for trial.” (Mot. 4.) The Government emphasizes it met with the agents nearly

15 two months before trial, obtained and produced supplemental discovery, and discussed the

16 evidence regarding the artifact in question. (Id.)

17          Defendant argues the charge that he improperly removed and possessed an archeological

18 artifact is the lone allegation in this case, and therefore has been the core, central issue since the

19 citation was issued in April of 2019. (Def.’s Opp’n Mot. (“Opp’n”) 2, ECF No. 11.) Despite
20 this, the Government did not request that the USFS prepare an expert report until February 3,

21 2020. (Id.) While the Government filed a notice of intention to call expert Jeff Irwin on

22 February 12, 2020, Defendant emphasizes that the Government has failed to disclose any reports

23 authored by Mr. Irwin, the basis for any conclusions, or Mr. Irwin’s curriculum vitae, and has

24 not provided justification for the delay in requesting an expert . (Opp’n 3.)

25          The Court inquired at the hearing as to why the Government waited until February 3,

26 2020, to address the expert report, given the nature of the charges in this case. The Government
27 conceded that it didn’t “have a good answer,” estimated that “99%” of the petty offense cases do

28 not have expert issues, and the Government should have identified the need earlier in this


                                                      5
 1 instance. The Government stated it started preparations for trial in early February, about two

 2 months before the current trial date, but conceded it does not have a good explanation as to what

 3 happened between September and February. Counsel also averred to some issue as to who the

 4 attorney of record for the case was.

 5          The Court acknowledges that while it is true most cases do not go to trial and both sides

 6 tend to hedge their bets in this regard, there is nothing in the record showing why the

 7 Government waited this long to prepare an expert report. As conceded by counsel at the hearing,

 8 the Government does not have a good reason for the delay regarding the expert witness report,

 9 and the Court agrees. Thus, the factor of diligence weighs against the Government as to the need

10 to continue the trial to allow for completion of the expert report. Although the Government

11 states the report will be ready prior to the current trial date, and the need for the expert report is

12 not the focus of the motion to continue the trial date but rather the motion to extend the discovery

13 deadline, allowing such expert report to not be produced until March 4, 2020, will necessitate

14 additional time to allow Defendant to possibly retain an expert and prepare for rebuttal,

15 necessitating a continuance.

16          However, the Government’s motion to continue the trial date is primarily based on the

17 conflicted schedule of the USFS officer witnesses.           As to the Government’s need for a

18 continuance to secure attendance of the USFS officer witnesses, the Court finds the Government

19 exercised reasonable diligence in moving for the continuance once it became informed and
20 aware of the need for such. At the hearing, in addressing the Defendant’s argument that the

21 Government’s motion did not specify when the USFS officers became aware of the scheduling

22 conflict, counsel for the Government stated that he did inquire into this omission, and proffered

23 that the USFS officers became aware of the dates of the training course on January 29, 2020.

24 Despite this, at the February 3, 2020 trial preparation meeting held between counsel for the

25 Government and the USFS officers, the officers apparently did not inform the Government that

26 the training course conflicted with the trial date. The USFS officers informed the Government of
27 the scheduling conflict on February 11, 2020.          The day after, on February 12, 2020, the

28 Government filed the motion to continue the trial and extend the expert deadline.


                                                      6
 1          As for requested continuance based on witness availability, the circumstances here are

 2 unlike the facts of Smith, 790 F.2d at 796, cited by Defendant (Opp’n 4), wherein the motion

 3 was described as an “eleventh-hour motion for a continuance.” Here, there was over a month

 4 and a half between the current trial date of March 30, 2020, and February 12, 2020, the date the

 5 Government filed the motion for the continuance. Further, the Government has adequately

 6 demonstrated for the purposes of the continuance: “who [the witnesses] are, what their testimony

 7 will be, that the testimony will be competent and relevant, that the witnesses can probably be

 8 obtained if the continuance is granted and that due diligence has been used to obtain their

 9 attendance on the date set for trial.” Smith, 790 F.2d at 796.

10          Accordingly, while if obtaining the expert report were the sole reason for the

11 continuance, this factor would weigh against a continuance, the Court finds given the

12 Government’s primary reason for seeking the continuance is to secure the attendance of the

13 relevant USFS officers as witnesses at trial, and the Government exercised reasonable diligence

14 in securing such witnesses and moving the Court for a continuance immediately following

15 notification of the conflict, this factor, on balance, is neutral or weighs in favor of granting the

16 Government’s motion.

17          The Court separately addresses the expert discovery deadline and Defendant’s request to

18 exclude any expert witness evidence further below.

19          B.     Whether Delaying the Trial Would Satisfy the Need for the Continuance

20          The Government argues it is confident that a brief continuance would allow the

21 Government to resolve the need for the continuance. (Mot. 4.) Defendant does not directly

22 address this factor nor does he argue the continuance would not adequately address the issues

23 causing the need for a continuance.

24          Continuing the trial date will allow for the four USFS officers who are pertinent

25 witnesses to the central facts of the case to appear and give testimony at the trial. Further,

26 although the Government is only seeking an extension of the expert deadline until March 4,
27 2020, a continuance of the trial date will provide Defendant with additional time to obtain a

28 rebuttal expert witness or complete other preparations to address the Government’s proposed


                                                     7
 1 expert witness.     Accordingly, the Court finds this factor weighs in favor of granting the

 2 continuance of the trial date.

 3          C.     The Inconvenience to the Court, the Parties, and Witnesses

 4          The Government concedes a continuance causes a burden and inconvenience for

 5 Defendant and the Court, however, argues that hopefully the timing of the motion being six

 6 weeks before trial lessens any such burden. (Mot. 4.) The Government emphasizes that the

 7 Defendant is charged with a petty offense with a $250 bailable citation, is not in custody, is not

 8 on pretrial supervision, and the Government does not see how a brief continuance would burden

 9 or prejudice Defendant in any meaningful way. (Mot. 4.)

10          Defendant argues that if the trial is continued and the expert discovery deadline is

11 extended, Defendant will then be forced to retain his own expert to review and evaluate the

12 Government’s expert material, inspect and evaluate the object allegedly possessed by Defendant,

13 draft a report evaluating the forthcoming report, and draft a report setting forth their own

14 analysis. (Opp’n 3.) Because the Government’s expert has apparently still not completed their

15 report, the due diligence required of defense counsel will require a significant and unnecessary

16 delay of trial. (Opp’n 3.)

17          While there is inconvenience to Defendant and the Court, here it is slight. Defendant is

18 not in custody, the current trial date is still over a month away, and the only witnesses identified

19 in the briefing are the USFS officers, who require the trial date to be continued in order to
20 appear. At the status conference that the Court shall set by this order, the Defendant may request

21 any needed additional time to address the Government’s forthcoming expert report, and the

22 Court will set a continued trial date that is convenient to both parties. Accordingly, while this

23 factor weighs slightly in favor of denying the continuance, the impact on the overall

24 determination of whether to grant the motion is not significant.

25          Again, the Court separately addresses the expert discovery deadline and Defendant’s

26 request to exclude any expert witness evidence further below.
27 ///

28 ///


                                                     8
 1
           D.      The Extent to Which the Party Might Suffer Harm from a Denial of
 2                 Continuance

 3         The Government argues the harm would be severe if the motion is denied, as the USFS

 4 officers would need to miss an important law enforcement training or testify in this case, and at

 5 the hearing, stated a denial of this motion would likely be dispositive of this action. While

 6 conceding he is out of custody, Defendant argues the continuance would result in starting from

 7 square one with delay and lost time to him and the Court, and Defendant will have to retain an

 8 expert to counter the proposed witness. Defendant will further continue to have this case

 9 pressing over his personal and professional life.

10         While the Court is sympathetic to Defendant’s desire to complete this case and

11 acknowledges the delay can add to the stress and inconvenience of defending against criminal

12 charges, Defendant has not identified concrete harm or prejudice that would result from a

13 continuance based on the primary basis of the scheduling conflict with the USFS officers, or

14 from the additional reason relating to the expert witness report. Given that if the trial is not

15 continued, chief witnesses will be unavailable to testify in this matter, the Government has

16 demonstrated that it will suffer substantial harm and prejudice from such denial. Accordingly,

17 this factor weighs in favor of granting the continuation of the trial date to accommodate the

18 witnesses’ schedule.

19         As to the issue of the expert witness deadline, the Court shall now address Defendant’s

20 request to deny the Government’s motion to extend the discovery deadline, and Defendant’s

21 request to exclude any expert witness related evidence from the Government.

22         E.      The Government’s Request to Extend the Expert Discovery Deadline and
                   Defendant’s Request to Exclude the Expert Witness Testimony
23

24         Defendant argues the Government clearly violated the discovery deadline in this issue by

25 failing to provide a sufficient expert disclosure notice prior to the discovery deadline, and

26 requests any expert witness evidence from the Government be excluded. Defendant contends
27 that exclusion of the evidence is not a sanction, but rather an enforcement of the Court’s

28 scheduling order, and argues he does not need to show prejudice, the Government’s willfulness,


                                                       9
 1 or bad faith before the Court may exclude such evidence. (Opp’n 3.)

 2          Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure provides that: “[a]t the

 3 defendant’s request, the government must give to the defendant a written summary of any

 4 testimony that the government intends to use under Rules 702, 703, or 705 of the Federal Rules

 5 of Evidence during its case-in-chief at trial.” Fed. R. Crim. P. 16(a)(1)(G). The government’s

 6 summary “must describe the witness’s opinions, the bases and reasons for those opinions, and

 7 the witness’s qualifications.” Id.

 8          On September 19, 2019, Defendant appeared with counsel at the status conference and

 9 the Court set discovery to be completed by February 13, 2020. On February 12, 2020, the

10 Government filed a notice of intent to present expert testimony at trial, which identified Jeff

11 Irwin as an archeologist with the USFS, and stated that if called to testify, he would “testify that

12 the arrowhead retrieved from Defendant Kenneth Wiggin’s pocket on April 7, 2019, from the

13 Sierra National Forest, was a ‘prehistoric, historic, or archaeological resource, structure, site,

14 artifact, [or] property’ as those terms are defined in Title 36, Code of Federal Regulations,

15 261.2.” (ECF No. 10 at 1.) The notice also stated that: “Mr. Irwin needs additional time to

16 complete a written expert report,” and “[w]e will produce Mr. Irwin’s C.V. as soon as possible

17 (hopefully this week).” (Id. at 2.) No other information was provided in the filed notice. (Id.)

18          The information contained in the notice does not appear to fully satisfy the requirements

19 of Rule 16(a)(1)(G).      However, for the reasons explained below, the Court does not find

20 exclusion to be an appropriate remedy. See United States v. Figueroa-Lopez, 125 F.3d 1241,

21 1247 (9th Cir. 1997) (“As for discovery, a violation of Rule 16 does not itself require reversal, or

22 even exclusion of the affected testimony.”); Fed. R. Crim. P. 16(d)(2) (If a party fails to comply

23 with Rule 16, a court may: “(A) order that party to permit the discovery or inspection; specify its

24 time, place, and manner; and prescribe other just terms and conditions; (B) grant a continuance;

25 (C) prohibit that party from introducing the undisclosed evidence; or (D) enter any other order

26 that is just under the circumstances.”). Given the trial is to be continued due to the unavailability
27 of the USFS officers as discussed above, the discovery deadline can be extended to allow the

28 Government to produce the expert report to Defendant and for Defendant to have sufficient time


                                                     10
 1 to obtain a rebuttal witness or complete other preparations.

 2            The advisory committee’s notes to 16(a)(1)(E), later changed through amendment to

 3 16(a)(1)(G), provide that “[a]lthough no specific timing requirements are included, it is expected

 4 that the parties will make their requests and disclosures in a timely fashion.” Fed. R. Crim. P. 16

 5 advisory committee’s notes; see also VonWillie, 59 F.3d 922, 929 (9th Cir. 1995) (stating same

 6 quoting the advisory committee’s notes); United States v. Murillo, No. CR16-0113JLR, 2016

 7 WL 5792692, at *2 (W.D. Wash. Oct. 4, 2016) (noting Rule 16(a)(1)(G) is silent as to the timing

 8 of discovery and courts uphold disclosure even at late stages leading up to trial as long as there is

 9 no significant prejudice), aff’d, 744 F. App’x 378 (9th Cir. 2018). While the Rule may not

10 prescribe a definite time period for requesting and disclosing expert witnesses, the Court’s

11 discovery order established the deadline for the close of all discovery, and the parties appear to

12 agree the Government’s notice filed on February 12, 2020, did not comply with the substantive

13 requirements of the Rule, and thus violated the discovery deadline that expired on February 13,

14 2020.3

15            The Ninth Circuit has affirmed the allowance of expert testimony disclosed very close to

16

17   3
       Courts have relied on the absence of a record of defendant specifically requesting expert witnesses in determining
     whether there was a failure to disclose. See, e.g., United States v. Henderson, No. 16-CR-00142-KAW-1, 2017 WL
18   386372, at *1–2 (N.D. Cal. Jan. 27, 2017) (noting the “plain language of Rule 16(a)(1)(G) does not require that the
     government give the defendant a written summary of expert witness testimony unless” requested by defendant, that
19   “the Seventh, Eighth, and Tenth Circuits have found that Rule 16(a) is not violated when a defendant did not request
     any expert discovery material,” and denying defendant’s motion to exclude the witness as “there [was] no evidence
20   on the record that Defendant ever requested expert discovery material,” and “[t]hus, the Government’s duty to
     disclose per Rule 16(a)(1)(G) was not triggered.”). Neither party specifically raised the issue of the date or
21   substance of any request for discovery by Defendant, and thus the Court assumes that it was made in a timely and
     sufficient manner. Again, given the posture of the briefing and the parties at the hearing, the parties appear to agree
22   the disclosure was required to be made on or before February 13, 2020, and the Government did not comply with the
     Rule or discovery deadline. At the hearing, Defendant contended that if he was provided with all of the materials
23   prior to the deadline, counsel could have prepared any needed motions, and would have given time to consult with
     an expert, and could have “rushed” it through. However, it is noteworthy that if the Government’s notice did fully
     comply with the substantive requirements under Rule 16(a)(1)(G), but was not filed until the day of the deadline, if
24
     the Court were to apply a strict cut-off date of February 13, 2020, Defendant would then have no time before the
     discovery cutoff date to prepare their own rebuttal expert witness and provide reciprocal notice under Rule 16 before
25   the cutoff date of February 13, 2020. In this regard, Defendant could have made a request for disclosure of any
     experts before a certain date in order to ensure the ability to prepare any rebuttal witness before the discovery cutoff
26   date. However, if the government had made full expert disclosure on the February 13 date and the defendant had
     asked for time to get its own expert, necessitating a continuance of the trial, the Court would have granted that
27   motion. The Court is considering creating a standing order and scheduling orders in future cases to specifically
     address expert witness disclosure deadlines, and rebuttal witness disclosure deadlines, to avoid potential issues
28   relating to one deadline encompassing all expert discovery disclosures.


                                                               11
 1 or even during trial. See United States v. Taylor, 467 F. App’x 670, 672 (9th Cir. 2012) (holding

 2 district court properly allowed government to call handwriting expert in case-in-chief where

 3 although “the government delivered the expert’s report within moments of receiving it itself . . .

 4 on the first day of trial, time remained within which Taylor could prepare for the now likely

 5 inculpatory testimony . . . [and] Taylor, moreover, did not seek a continuance to enable him to

 6 find and obtain a report from his own expert.”); United States v. Mendoza-Paz, 286 F.3d 1104,

 7 1112 (9th Cir. 2002) (“Although the government did not provide summaries of the chemist’s

 8 anticipated testimony and qualifications until four days before trial, and did not provide the

 9 names of the tests conducted on the marijuana until the first day of trial, Mendoza–Paz has not

10 demonstrated a likelihood that the verdict would have been different if that information had been

11 provided earlier.”).

12          The Court will decline to employ the somewhat extreme remedy of excluding the expert

13 witness testimony in this action given all of the circumstances in this case, including but not

14 limited to: (1) the fact that the current trial date is still over a month away and was more than six

15 weeks away at the time the motion was filed; (2) the Government did in fact provide some notice

16 of the expert witness prior to the expiration of the general discovery deadline, the likely

17 testimony to be given, and as Defendant concedes, the identification of the alleged artifact is the

18 core issue in this action; and (3) good cause exists to continue the trial date due to the scheduling

19 conflict of the USFS officers, which is unrelated to the issue of the expert discovery, and given
20 such continuance, there is little or no prejudice and ample time for Defendant to prepare for the

21 Government’s expert witness, and obtain a rebuttal expert witness if needed. See United States

22 v. Tsosie, 532 F. App’x 705, 707–08 (9th Cir. 2013) (while finding the error was harmless and

23 thus not reversible, holding the trial court erred in excluding defendant’s expert witness, as

24 exclusion under Rule 16 “is an appropriate remedy for a discovery rule violation only where the

25 omission was willful and motivated by a desire to obtain a tactical advantage.”) (quoting United

26 States v. Finley, 301 F.3d 1000, 1018 (9th Cir. 2002)); United States v. W.R. Grace, 493 F.3d
27 1119, 1132 (9th Cir. 2007) (noting that “as with the exclusion of nonexpert witnesses,

28 completely precluding use of an expert witness is an extreme sanction.”), on reh’g en banc, 526


                                                     12
 1 F.3d 499 (9th Cir. 2008); but see United States v. Garcia, 730 F. Supp. 2d 1159, 1167 (C.D. Cal.

 2 2010) (in upholding discovery order which specifically stated that any discovery submitted after

 3 the “[f]inal date for all discovery . . . will not be admissible in at trial,” finding under Ninth

 4 Circuit precedent the defendant “need not show prejudice before the court can exclude evidence

 5 disclosed in violation of a specific discovery order . . . it is similarly unnecessary to find that the

 6 government’s violation was willful or in bad faith.”)4; United States v. Yagi, No. CR-12-0483

 7 EMC, 2013 WL 10570994, at *16 (N.D. Cal. Oct. 17, 2013) (excluding expert testimony after

 8 request and untimely disclosure where continuing trial was “not feasible.”). However, the

 9 Government must be mindful that a clear reading of the rule and compliance with the Court-

10 ordered discovery deadline would have avoided the Court’s treatise herein and the expenditure of

11 counsels’ respective time and written work. Future instances of failing to meet simple discovery

12 deadlines may not result in the same reluctance to impose the remedy of exclusion, as an

13 argument could be made that constant or repeated ignoring of the plain language of the rules and

14 deadlines demonstrates bad faith and/or causes prejudice to the opposing party.

15                                                           IV.

16                                                       ORDER

17             Based on the foregoing factors discussed above and the totality of the circumstances, the

18 Government’s motion to continue the trial and extend the expert discovery deadline shall be

19 granted as based on good cause. Defendant’s request to exclude the Government’s expert
20 witness shall be denied.

21             Accordingly, IT IS HEREBY ORDERED that:

22             1.      The Government’s motion for a continuance of the trial and extension of the

23                     expert discovery deadline is GRANTED;

24             2.      Defendant’s request to exclude the Government’s expert evidence is DENIED;

25                     and

26
     4
         Defendant emphasizes the Court to follow the approach in Garcia, 730 F. Supp. 2d 1159, (Opp’n 3), however, as
27 the quoted portion shows, the discovery order that was violated in that case specifically mandated the remedy of
     exclusion, and the court held the prior Ninth Circuit cases did not foreclose the ability to enforce such a specific
28 discovery order absent such showings of prejudice or bad faith.


                                                             13
 1          3.      The Court sets a status conference for March 5, 2020, at 10:00 a.m., in Courtroom

 2                  9, for the parties to present proposed trial dates and deadlines for expert discovery

 3                  to be completed. Defendant need not appear at the March 5 hearing but may do

 4                  so if he wishes.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        February 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     14
